Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 4 “a blocking element being configured for blocking”  - the limitation will be interpreted to be any structure capable of functioning “a blocking element may include an elastic element of a snap-on connection or may have a plurality of teeth or hooks like a ratchet mechanism” (paragraph 57)
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Claim 1 – “the receiving chamber is configured for receiving” is interpreted as a chamber capable of receiving
Claim 1 – “the reagent reservoir is configured for receiving” is interpreted as a reservoir capable of receiving
Claim 1 – “the actuator … is configured for sequentially closing” is interpreted as an actuator capable of closing
Claim 5 - “the actuator is further configured for sealing the receiving chamber” is interpreted as an actuator capable of sealing a chamber
Claim 6 – “the actuator is further configured for cutting” is interpreted as an actuator capable of cutting 
Claim 7 – “the actuator is configured to firstly cut” is interpreted as an actuator capable of cutting
Claim 9 – “the actuator is configured to be rotated” is interpreted as an actuator capable of being rotated
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 10, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6, dependent on claim 1, recites the limitation “the sample collecting element”. There is insufficient antecedent basis for this limitation in the claim. Claim 7 and 8, dependent directly and indirectly on claim 6, are also rejected for said dependencies. For prosecution, the limitation will be interpreted to mean a structure capable of holding samples.
Claim 10, dependent on claim 1, recites the limitation “the supplying actuator”. There is insufficient antecedent basis for this limitation in the claim. Claim 11, 12, and 13, dependent directly and indirectly on claim 10, are also rejected for said dependency. For prosecution, the limitation will be interpreted to mean an actuator or an equivalent structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5, 9, 14, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al (US20130157381A1 published 06/20/2013; hereinafter Pang).
Regarding claim 1, Pang teaches a device for preparing a patient's sample before analysis (a sample testing apparatus - paragraph 1), comprising:
a housing (apparatus comprises a housing - paragraph 10); and
an actuator (a sample collector - paragraph 10);
wherein the housing (housing 22 - paragraph 44) includes a receiving chamber (slot 21 - Fig. 2) with an opening and a reagent reservoir (a capsule - paragraph 10);
wherein the receiving chamber (slot 21 - Fig. 2) is configured for receiving at least a portion of the patient's sample through the opening (insertion of a sample collector into the slot - paragraph 13) 
wherein the actuator (collector 10) is movable relative to the housing (Figs. 4 and 5) and is configured for sequentially closing the receiving chamber (collector 10 seals the slot 21 - Figs. 4 and 5) and putting in contact the reagent received in the reagent reservoir with the sample of the receiving chamber (insertion of a sample collector into the slot causes the lid to open releasing the buffer liquid - paragraph 10), so that the patient's sample is at least partially mixed with the reagent (buffer solution to be forced into and through the swab material, mixing with sample fluid as it travels - paragraph 50)
wherein the actuator (collector 10 – Figs. 4 and 5) comprises an actuator body (cylindrical body 12 – paragraph 39) and a closing element arranged to close the opening of the receiving chamber (a substantially liquid tight seal between the collector and the inner wall of the receiving slot 21 – paragraph 48), and a releasing element (set of radially projecting teeth – paragraph 49) arranged to release the reagent into contact with the patient sample upon movement of the actuator (full insertion of the collector 10 into the receiving slot 21 within the cartridge will cause the foil seal 32 to be ruptured – paragraph 49).
Regarding claim 2, Pang teaches the device of claim 1, comprising the reagent in the reagent reservoir (a capsule containing buffer liquid – claim 29); wherein, preferably, the reagent includes a lysing agent (it is unclear if the applicant positively claimed “a lysing agent” because of the limitation “preferably”; for prosecution, the limitation will be interpreted to mean capable of holding a lysing agent) (Pang teaches a capsule capable of holding a lysing agent).
Regarding claim 4, Pang teaches the device of claim 1, further comprising a blocking element ('O' ring 40 - Fig. 5) being configured for blocking a reverse movement of the actuator (provides a substantially liquid tight seal between the collector and the inner wall of the receiving slot 21 - 
Regarding claim 5, Pang teaches the device of claim 4, wherein the actuator (collector 10 – Figs. 4 and 5) is further configured for sealing (provides a substantially liquid tight seal between the collector and the inner wall of the receiving slot 21 - paragraph 48) the receiving chamber (slot 21 - Fig. 2) when closing the opening.
Regarding claim 9, Pang teaches the device of claim 1, wherein the actuator (collector 10 - Fig. 2) is configured to be rotated (“configured to be” is interpreted as “capable of being”; collector 10 is capable of being rotated via handle 11 - Fig. 2) in relation to the housing.
Regarding claim 14, Pang teaches a system (a reading system - paragraph 23) for analyzing a patient's sample, the system comprising:
a sample preparation device (a cartridge to be received by a reading system - paragraph 23) provided as a device according to claim 1; and
a sample analysis device configured to (an optical reading system - paragraph 51) conduct at least one analysis of the liquid provided by the preparation device (suitable for reading data from a disposable cartridge - paragraph 60).
Regarding claim 15, Pang teaches a method for preparing a patient's sample (method of performing an assay - claim 29) before analysis, comprising the steps of:
providing a reagent and inserting the reagent into the reagent reservoir (the collector opens a lid of a capsule containing buffer liquid and causes said liquid to be expelled from the capsule - claim 29) (buffer capsule 31 is provided with the cartridge 20 – paragraph 45 and Fig. 4); and receiving at least a portion of a patient's sample or of a sample collecting element in the receiving chamber (inserting a sample collector comprising a swab with a sample - claim 29), with a patient's sample on one portion of the sample collecting element (may be a saliva, blood or a urine sample – paragraph 3);

supplying the reagent to the patient's sample so as to mix the patient's sample at least partially with the reagent (mixing the buffer liquid and sample portion with a reagent contained within - claim 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang as applied to claim 1 above, and further in view of Redmond et al (US20110171754A1 published 07/14/2011; hereinafter Redmond).
Regarding claim 6, Pang teaches the device of claim 1.
However, Pang does not teach that the actuator is further configured for cutting a portion of the sample collecting element which protrudes out of the receiving chamber.
Redmond teaches the actuator (a guillotine blade 25 and hinged lid 24 - Fig. 3) is further configured for cutting a portion of the sample collecting element which protrudes out of the receiving chamber (a guillotine blade 25 may be employed to ensure that no part of the swab 30 protrudes outside of the extraction chamber 23 - paragraph 62). It would be advantageous to use a lid and guillotine to securely seal the sample in the cartridge and to prevent contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Pang, with the lid and guillotine, taught by Redmond, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang and Redmond both teach sample cartridges for analysis systems.
Regarding claim 7
Regarding claim 8, Pang, modified by Redmond, teaches device of claim 7 with a closing element (a hinged lid 24 – Redmond Fig. 3).
However, Pang, modified by Redmond, does not teach that the closing element comprises two gripping elements that are moving towards each other when the actuator is moved to close the opening.
Redmond teaches a closing element (a hinged lid 24 – Redmond Fig. 3) comprises two gripping elements (two locking features 33 – Redmond Fig. 3) that are moving towards each other when the actuator is moved to close the opening (locking features 33 passively lock the lid in place – Redmond paragraph 63). It would be advantageous to use a lid with locking features to secure the sample and reagents in the cartridge and protect the samples from contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and lid, as taught by Pang as modified by Redmond, with the locking features, taught by Redmond, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang and Redmond both teach sample cartridges for analysis systems.
Regarding claim 10, Pang teaches the device of claim 1.
However Pang does not teach a closure of the receiving chamber is provided that comprises a cutting portion; wherein the cutting portion is configured for cutting a portion of a sample collecting element which may protrude out of the receiving chamber; and wherein the supplying actuator also acts as closing actuator activating the closure of the receiving chamber and as a cutting actuator activating the cutting of the protruding portion of a sample collecting element.
Redmond teaches a cartridge wherein a closure of the receiving chamber is provided that comprises a cutting portion (recess 35 and notch 36 of the hinged lid 24 – Redmond Fig. 3 and paragraph 62);

wherein the supplying actuator (“supplying actuator” is interpreted as an actuator; see 122b rejection) also acts as closing actuator activating the closure of the receiving chamber (lid 24 and guillotine blade 25 – Redmond Fig. 3 and Fig. 5a) and as a cutting actuator activating the cutting of the protruding portion of a sample collecting element (lid 24 and guillotine blade 25 – Redmond Fig. 3 and Fig. 5a). It would be advantageous to use a lid and guillotine to securely seal the sample in the cartridge and remove the protruding swab handle to save space and prevent contamination of the sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Pang, with the lid and guillotine, taught by Redmond, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang and Redmond both teach sample cartridges for analysis systems.
Regarding claim 11, Pang, modified by Redmond, teaches the device of claim 10, wherein the actuator (lid 24 - Redmond Fig. 3 and Fig. 5a) is configured to move along a circumference (“move along a circumference” is interpreted as moving along an outer edge) of the receiving chamber (lid 24 hinges on the edge of the cartridge 11 – Redmond Fig. 3 and Fig. 5a).
Regarding claim 12, Pang modified by Redmond, teaches the device of claim 10, wherein the actuator comprises a wall portion (swab end of the collector – Pang paragraph 49), wherein the wall portion causes the reagent to be supplied from the reagent reservoir (swab end of the collector is pushed against the foil seal, the seal breaks – Pang paragraph 49), when the actuator moves relative to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, modified by Redmond, as applied to claim 10 above, and further in view of Earl et al (US20160274093A1 published 09/22/2016; hereinafter Earl).
Regarding claim 13, Pang, modified by Redmond, teach the device of claim 10.
However, Pang, modified by Redmond, does not teach a second reagent reservoir
	Earl teaches teach a second reagent reservoir (second fluid reservoirs 313 – Fig. 11), wherein the second reagent reservoir is configured for receiving a second reagent (second fluid reservoirs are capable of holding liquids – paragraph 15 and 91), and wherein a second actuator is configured for supplying the liquid to the second reagent reservoir (a second actuator assembly 330b for actuating all of the second fluid reservoirs 313 – paragraph 113). It would be advantageous to use more than one reservoir filled with multiples reagents in order to decrease testing time and gain the ability to process a wider range of samples.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Pang as modified by Redmond, via duplication of part with a second reservoir and actuator, taught by Earl, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang, Redmond, and Earl all teach sampling cartridges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130343955A1 – cartridge with integrated reagent pack  
US20150076008A1 – cartridge with actuator
US7695953B2 – diagnostic kit with actuator
US20070031283A1 – assay cartridge with multiple reagents
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797